DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on 01/22/2020 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-18 are pending in the present application.

Information Disclosure Statement
	Information Disclosure Statements filed on 01/22/2020 and 05/20/2020 were being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, enumerated grouping of abstract ideas, concepts in mathematics to model a physical system by mathematic equations or expressions without significantly more.     
 	Claim 1 recited a simulation method comprising: setting a density of a conversion layer which is formed in a medium which has a thermal expansion layer which expands with heat and converts electromagnetic waves into heat; deriving a temperature of the conversion layer which is obtained in a case where the conversion layer which has the set density is irradiated with the electromagnetic waves; 


along a surface of the medium in the medium on the basis of a condition which is defined in accordance with the medium and correcting the derived temperature on the basis of a result of execution of the simulation; and deriving an expansion height up to which the medium expands in a case where the medium is heated at the corrected temperature. 
	With broadest reasonable interpretation of the claimed invention, the cited features are related to a mathematical model in modeling heat conduction in a direction along a surface of the medium with certain conditions, and analyzing by executing a simulation of the heat conduction in a derived expansion height up in which the medium expand by heat at the corrected temperature.  This is directed to a mathematical analysis to analyze a heat conduction with conditions and corrected temperatures.  
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n,1, 12 USPG2d 1824,1828 and n.1 (Fed.Gir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1181, 1163,127 USPQ2d 1597,1599 (Fed. Gir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech image Techs,, LLC v. Elecs.for Imaging, Inc., 758 F.3d 1344,1350, 111 USPQ2d 1717,1721 (Fed. Cir.2014).
This judicial exception is not integrated into a practical application because the analytic models and numerical analysis as claimed are for model analysis and the results from the models as generated are data representation. The numerical analysis without real data does not generate a real and true values for a practical application.

It is merely adding a generic, computer, generic computer components, of a programmed computer to perform generic commuter functions does not automatically overcome an eligibility rejection. Alice Corp. Pty, Lid, v, CIS Bank Intl, 57S US. 208, 224, 110 USPGed 1978, 1964 (2014). See also GIF Techs, v. Amazon.com, 788 F.Sd 1359, 1964, 115 USPGe2d 1090, 1093-94 (Fed. Cir. 2015) (“Just as Diehr could not save the claims in Ales, which were directed to Implementing the abstract idea of intermediated). 
Claim 2 cited the simulation method according to claim 1, wherein in correction of the temperature, the simulation is executed on the basis of a temperature difference between the derived temperature and an ambient temperature and an index value which is defined in accordance with easiness or difficulty in heat conduction in the medium.  The cited features are related to conditions in the analysis. It is nonstatutory subject matter.
 	Claim 3 cited the simulation method according to claim 2, wherein the index value differs depending on the type of the medium.   This cited features are related to property types of the medium.  It is nonstatutory subject matter.

Claim 4 recited the simulation method according to claim 2, wherein the index value differs between a case where the conversion layer is formed on a front-side face of the medium and a case where the conversion layer is formed on a back-side face of the medium.  This is related to physical characteristics of the device.  It is nonstatutory subject matter for the 
 	Claim 5 cited the simulation method according to claim 1, wherein in setting of the density, the density at each of a plurality of positions on the medium is set, in derivation of the temperature, the temperature is derived from the density which is so set in regard to each of the plurality of positions, in correction of the temperature, the derived temperature is corrected on the basis of a difference in temperature between each position and an adjacent position which is adjacent to each position in the plurality of positions in regard to each of the plurality of positions, and in derivation of the expansion height, the expansion height is derived from the corrected temperature in regard to each of the plurality of positions.  The cited features are related to the physical characteristics of the thermal expansion.  It is nonstatutory subject matter for the reason of failing to integrate the elements into a practical and useful solution.  

Claim 6 cited the simulation method according to claim 5, wherein in correction of the temperature, a process of further correcting the temperature at each position which is corrected on the basis of the temperature difference between each position and the adjacent position on the basis of a temperature difference between each position and the adjacent position which is obtained after correction is repetitively executed the number of times which is designated in advance.   The cited features are related to temperature change and correction.  It is nonstatutory subject matter for the reason as set forth.


Claim 8 cited the simulation method according to claim 6, wherein the number of times differs between a case where the conversion layer is formed on a front-side face of the medium and a case where the conversion layer is formed on a back-side face of the medium.  It is nonstatutory subject matter for the reason as set forth.
 	Claim 9 cited the simulation method according to claim 5, wherein an interval among the plurality of positions is set to less than half of a minimum value of a width of a bump which is formed by expansion of the medium in the direction along the surface of the medium.  The cited features are related to mathematical analysis in the determination of conversion layer.  It is nonstatutory subject matter for the reason as set.
 	Claim 10 cited the simulation method according to claim 1, wherein in derivation of the temperature, (i) a corresponding temperature is calculated from the set density on the basis of a corresponding relation between the density and the temperature of the conversion layer which is defined in advance and (ii) a temperature of the conversion layer which is obtained in a case where the conversion layer which has the set density is irradiated with the electromagnetic waves is derived, and in derivation of the expansion height, (i) a corresponding expansion height is calculated from the corrected temperature on the basis of a corresponding relation between the temperature and the expansion height of the medium which is defined in advance and (ii) the expansion height up to which the medium expands in a case where the medium is heated at the corrected temperature is derived.   This is related to 
 	Claim 11 cited a computer-readable storage medium which controls a simulation device which includes a control unit, making the simulation device execute the following processes of: setting a density of a conversion layer which is formed in a medium which has a thermal expansion layer 5 which expands with heat and converts electromagnetic waves into heat;  
deriving a temperature of the conversion layer which is obtained in a case where the conversion layer which has the set density is irradiated with the electromagnetic waves;  
executing a simulation relating to heat conduction which takes place in a direction along a surface of the medium in the medium on the basis of a condition which is defined in accordance with the medium and correcting the derived temperature on the basis of a result of execution of the simulation; and deriving an expansion height up to which the medium expands in a case where the medium is heated at the corrected temperature. 
With broadest reasonable interpretation of the claimed invention, the cited features are related to a mathematical model in modeling heat conduction in a direction along a surface of the medium with certain conditions, and analyzing by executing a simulation of the heat conduction in a derived expansion height up in which the medium expand by heat at the corrected temperature.  This is directed to a mathematical analysis to analyze a heat conduction with conditions and corrected temperatures.  
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n,1, 12 USPG2d 1824,1828 and n.1 (Fed.Gir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 
This judicial exception is not integrated into a practical application because the analytic models and numerical analysis as claimed are for model analysis and the results from the models as generated are data representation. The numerical analysis without real data does not generate a real and true values for a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the analytical model for numerical analysis is performed in a well-known system, convention system for data modeling, and understood for implementation.   
It is merely adding a generic, computer, generic computer components, of a programmed computer to perform generic commuter functions does not automatically overcome an eligibility rejection. Alice Corp. Pty, Lid, v, CIS Bank Intl, 57S US. 208, 224, 110 USPGed 1978, 1964 (2014). See also GIF Techs, v. Amazon.com, 788 F.Sd 1359, 1964, 115 USPGe2d 1090, 1093-94 (Fed. Cir. 2015) (“Just as Diehr could not save the claims in Ales, which were directed to Implementing the abstract idea of intermediated). 
Claim 11 is thus nonstatutory subject matter.
Claims 12 and 13 recited the computer readable storage medium according to claim 11, wherein in correction of the temperature, the simulation is executed on the basis of a temperature difference between the derived temperature and an ambient temperature and an index value which is defined in accordance with easiness or difficulty in heat conduction in the 
Claim 14 recited the computer readable storage medium according to claim 13, wherein the index value differs between a case where the conversion layer is formed on a front-side face of the medium and a case where the conversion layer is formed on a back-side face of the medium.  This is related to the thermal conversion layer.  It is nonstatutory subject matter.
Claim 15 cited a simulation device comprising:
a control unit, wherein the control unit executes the following processes of setting a density of a conversion layer which is formed in a medium which has a thermal expansion layer which expands with heat and converts electromagnetic waves into heat, 
deriving a temperature of the conversion layer which is obtained in a case where the conversion layer which has the set density is irradiated with the electromagnetic waves,  
executing a simulation relating to heat conduction which takes place in a direction along a surface of the medium in the medium on the basis of a condition which is defined in accordance with the medium and correcting the derived temperature on the basis of a result of execution of the simulation, and deriving an expansion height up to which the medium expands in a case where the medium is heated at the corrected temperature.
With broadest reasonable interpretation of the claimed invention, the cited features are related to a mathematical model in modeling heat conduction in a direction along a surface of the medium with certain conditions, and analyzing by executing a simulation of the heat conduction in a derived expansion height up in which the medium expand by heat at the corrected temperature.  This is directed to a mathematical analysis to analyze a heat conduction with conditions and corrected temperatures.  

This judicial exception is not integrated into a practical application because the analytic models and numerical analysis as claimed are for model analysis and the results from the models as generated are data representation.  The features also cited execution of the mathematical model in the heat conduction modeling, a mathematical model with many complex variables and parameters in the design.   The numerical analysis without real data does not generate a real and true values for a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the analytical model for numerical analysis is performed in a well-known system, convention system for data modeling, execution model an others are well understood in the design and execution and conventional techniques for physical system simulation and analysis.   
It is merely adding a generic, computer, generic computer components, of a programmed computer to perform generic commuter functions does not automatically overcome an eligibility rejection. Alice Corp. Pty, Lid, v, CIS Bank Intl, 57S US. 208, 224, 110 USPGed 1978, 1964 (2014). See also GIF Techs, v. Amazon.com, 788 F.Sd 1359, 1964, 115 
Claim 15 is thus nonstatutory subject matter.
 	Claim 16 cited the simulation device according to claim 15, further comprising: 
a display unit, wherein in a case where there exists a region where the expansion height up to which the medium expands in a case where the medium is heated at the corrected temperature is higher than a threshold value, 
the control unit makes the  display unit display a warning screen.  The cited features are related to material characteristics in the related system modeling.  The warning screen is a data representation.   It is nonstatutory subject matter.
Claims 17 and 18 cited the simulation device according to claim 16, wherein in display of the warning, a region where the expansion height is higher than the threshold value is displayed in a display form which is different from display forms of other regions.  The cited features are related to data analysis and representation in the analysis fields.   Display data is data representation in the present context.  It is nonstatutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saito, Minoru, US patent application publication 20180169932.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As per claim 1, Saito disclosed a simulation method comprising: setting a density of a conversion layer which is formed in a medium which has a thermal expansion layer which expands with heat and converts electromagnetic waves into heat (paras. 0006, 0007, 0008, 0033); 
deriving a temperature of the conversion layer which is obtained in a case where the conversion layer which has the set density is irradiated with the electromagnetic waves (paras. 0029, 0033, 0034); 
 	executing a simulation relating to heat conduction which takes place in a direction along a surface of the medium in the medium on the basis of a condition which is defined in accordance with the medium and correcting the derived temperature on the 
	As per claim 2, Saito disclosed the simulation method according to claim 1, wherein in correction of the temperature, the simulation is executed on the basis of a temperature difference between the derived temperature and an ambient temperature and an index value which is defined in accordance with easiness or difficulty in heat conduction in the medium (paras. 0034, 0040, 0109, 0112, the cited paras also disclosed the gradient of heat conduction values as index values for data display).
As per claim 3, Saito disclosed the simulation method according to claim 2, wherein the index value differs depending on the type of the medium (paras. 0052, 0054, 0055, for showing a wide range of heat conduction in a medium). 
As per claim 4, Saito disclosed the simulation method according to claim 2, wherein the index value differs between a case where the 10 conversion layer is formed on a front-side face of the medium and a case where the conversion layer is formed on a back-side face of the medium (paras. 0054-0072).
As per claim 5, Saito disclosed the simulation method according to claim 1, wherein in setting of the density, the density at each of a plurality of positions on the medium is set, in derivation of the temperature, the temperature is derived from the density which is so set in regard to each of the plurality of positions, in correction of the temperature, the derived temperature is corrected on the basis of a difference in temperature between each position and an adjacent position which is adjacent to each position in the plurality of positions in regard to each of the plurality of positions, and in derivation of the expansion height, the 
As per claim 6, Saito disclosed the simulation method according to claim 5, wherein in correction of the temperature, a process of further correcting the temperature at each position which is corrected on the basis of the temperature difference between each position and the adjacent position on the basis of a temperature difference between each position and the adjacent position which is obtained after correction is repetitively executed the number of times which is designated in advance (paras. 0086, 0102, 0107). 
As per claim 7, Saito disclosed the simulation method according to claim 6, wherein the number of times differs depending on the type of the medium (paras. 0118, 0119). 
As per claim 8, Saito disclosed the simulation method according to claim 6, wherein the number of times differs between a case where the conversion layer is formed on a front-side face of the medium and a case where the conversion layer is formed on a back-side face of the medium (0033, 0036, 0047, 0051, 0052).
As per claim 9, Saito disclosed the simulation method according to claim 5, wherein an interval among the plurality of positions is set to less than half of a minimum value of a width of a bump which is formed by expansion of the medium in the direction along the surface of the medium (paras. 0052, 0054, 0055).
 	As per claim 10, Saito disclosed the simulation method according to claim 1, wherein in derivation of the temperature, (i) a corresponding temperature is calculated from the set density on the basis of a corresponding relation between the density and the temperature of the conversion layer which is defined in advance and (ii) a temperature of the conversion layer which is obtained in a case where the conversion layer which has the set density is irradiated 
As per claim 11. Saito disclosed a computer-readable storage medium which controls a simulation device which includes a control unit,
 	 making the simulation device execute the following processes of: setting a density of a conversion layer which is formed in a medium which has a thermal expansion layer which expands with heat and converts electromagnetic waves into heat (paras. 0005, 0006, 0008, 0033); 
 	deriving a temperature of the conversion layer which is obtained in a case where the conversion layer which has the set density is irradiated with the electromagnetic waves (paras. 0029, 0033, 0034);    
 	executing a simulation relating to heat conduction which takes place in a direction along a surface of the medium in the medium on the basis of a condition which is defined in accordance with the medium and correcting the 15 derived temperature on the basis of a result of execution of the simulation; and deriving an expansion height up to which the medium expands in a case where the medium is heated at the corrected temperature (paras. 0047, 0052, 0054, 0119).
 	As per claim 12, Saito disclosed the computer readable storage medium according to claim 11, wherein in correction of the temperature, the simulation is executed on the basis of a 
As per claim 13. The computer readable storage medium according to claim 12, wherein the index value differs depending on the type of the medium (paras. 0052, 0054, 0055, for showing a wide range of heat conduction in a medium).
As per claim 14, Saito disclosed the computer readable storage medium according to claim 13, wherein the index value differs between a case where the conversion layer is formed on a front-side face of the medium and a case where the conversion layer is formed on a back-side face of the medium (paras. 0054-0072).
 	As per claim 15 Saito disclosed a simulation device comprising: 
a control unit, wherein the control unit executes the following processes of setting a density of a conversion layer which is formed in a medium which has a thermal expansion layer which expands with heat and converts electromagnetic waves into heat (paras. 0004, 0005, 0006, 0008, 0033), 
deriving a temperature of the conversion layer which is obtained in a case where the conversion layer which has the set density is irradiated with the electromagnetic waves (paras. 0029, 0033, 0034, 0044, 0052), 
executing a simulation relating to heat conduction which takes place in a direction along a surface of the medium in the medium on the basis of a condition which is defined in accordance with the medium and correcting the derived temperature on the basis of a result of execution of the simulation, and 

 	As per claim 6, Saito disclosed the simulation device according to claim 15, further comprising: a display unit, wherein in a case where there exists a region where the expansion height up to which the medium expands in a case where the medium is heated at the corrected temperature is higher than a threshold value, the control unit makes the display unit display a warning screen (0051, 0052, 0054).
 	As per claims 17 and 18, Saito disclosed the simulation device according to claim 16, wherein in display of the warning, a region where the expansion height is higher than the threshold value is displayed in a display form which is different from display forms of other regions and different types of media side by side (paras. 0112, 0117, 0118).

Conclusion
1.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be 
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI Q PHAN/Primary Examiner, Art Unit 2147